Title: To Thomas Jefferson from Levett Harris, 15 September 1806
From: Harris, Levett
To: Jefferson, Thomas


                        
                            Sir!
                            St. Petersburg, 15. September, 1806.
                        
                        Having received the Copy of the work of mr. Pallas, from Count Romanzoff, as mentioned in the letter I had the
                            honor to address Your Excellency the 10. August, I hasten to transmit it by this conveyance, to the care of my
                            correspondent’s, messr. J & J. Dorr at Boston, whom I have directed to forward the Same, on its receipt, to
                            Washington.
                        On looking into this work, I perceived it to be written in Russian characters, and the different indications
                            throughout, given in this language; which, I fear, will render it much less an object of interest to your Excellency than
                            had been expected; and on further inquiry, I have been informed that no translation of it into another language had been
                            made here.
                        By Mr. Volney’s report of this work to the Celtic Academy, as mentioned in your Excellency’s letter, I
                            conclude it to have appeared in another language; in Such case, a Copy will be ordered for You Sir, from Paris, where, I
                            judge, it may be found, and whither I shall write by the next post.   In the mean time, I am, thus far, enabled to Acquit
                            myself of your Excellency’s commission, through the polite attention, as advised, of the Minister of Commerce. 
                  And have the honor to remain, with great respect and Consideration,
                            Your Excellency’s, Most Obedient, and most humble Servant,
                        
                            Levett Harris.
                     
                        
                    